Title: To Thomas Jefferson from Joel Barlow, 11 February 1804
From: Barlow, Joel
To: Jefferson, Thomas


               
                  Dear Sir
                  Paris 11th Feby 1804.
               
               The enclosed letters from Mr Laharpe to Mr Stone and from Mr Stone to me are in my opinion of sufficient consequence to be communicated to you. this Laharpe is a Swiss Republican of An excellent character and an enlightened mind. he was the tutor of Alexander the present Emperor of Russia; having returned to his own country on the Accession of Paul he became one of the Directors of the Helvetic Republic. but by the last revolution in that country he was driven out and now cultivates a little estate at Plessis Piquet, near Paris,
               I mention this least you might confound him with the Laharpe formerly of the French Academy and correspondent of Paul & possibly of your acquaintance while you resided here. That Laharpe afterwards turned royalist and fanatic and is since dead. The one now in question has the singular merit of having enriched with the purest principles of liberty and morals the mind of the chief of a powerful empire. Alexander maintains a confidential correspondence with Laharpe, and it appears to me from what I have seen of his letters that he has an ardent desire to ameliorate the condition of mankind that, his great study is to find out and adopt the most prudent measures, by instruction and otherwise, to restore every class of the Russian people to that state of equality which nature intended for men in Society.   He is well acquainted with the English litrature and language, with our revolution and history; with your character principles, And Administration. He has mentioned you with particular respect in several of his letters, And the paragraph here extracted from one of his letters, Laharpe assures me, is sincerely intended by the Emperor as an invitation or an overture to a correspondence direct with you, which his veneration for your character would not suffer him to begin without first ascertaining that it would be agreeable to you, if this disposition to communicate with you be cultivated on your part it may produce very happy effects.
               A young man mounted on the throne of so great a nation as Russia, who by their constitution is absolute, and who from his age may reign many years, will have the means, if properly directed, of propagating those principles and reducing to practice those ideas which may go far towards harmonising nations and promoting a more social and rational order of things than mankind have hitherto experienced. You are sensible that the best dispositions will produce little effect if the mind has not embraced the simple principles which govern the great work of Civilization, and if it does not perceive them to be demonstrable as those of the exact sciences, And it is hardly to be supposed that so young a man, educated in the midst of Aristocracy can be sufficiently informed to enable him to do all the good that his power might command and that the present State of things requires from his situation,   What we are is the result of education. I mean the daily and hourly education of our lives, we recieve and emit the Atmosphere of Ideas which Surround us, we are govern’d by them, and we sometimes furnish a useful one and add it to the general mass in circulation. It is therefore of immense importance that this Atmosphere should be kept as pure as possible.
               You have been nourished in the purest political region of our globe, your genius has added to the general stock of knowledge your reputation, experience and the station you fill command respect, and your principles and opinions will be contemplated, weighed and digested with more attention than those of any other man perhaps now alive, more than even yours would be, were you in another situation. we are always anxious to read and consider the opinions of the chiefs of nations, believing them to be in some measure those of the people they govern, hence it is from those high stations that useful principles can be delivered to the world to the greatest advantage,   Knowing the liberality of your mind and believing that you will not doubt the purity of my zeal, I am sure you will excuse me if I point out some of the topics on which I think your communications with the young Emperor would be likely to produce the best effects. I believe him to be well disposed, ambitious of doing all the good in his power, but his situation is exceedingly delicate. It would not do for him to alarm the privileged orders by attempting at present anything like a free representative legislation perhaps not even to let it be known that he desires the complete emancipation of the Serfs. But there are other principles leading directly to civilization, which being slow in their progress and already in some degree admitted in Europe, do not so much alarm the Nobles and priests; such as the liberty of the press, and the education of the people in general, which is of infinitely more consequence than institutions for the higher sciences alone.
               On the Subject of interior national economy there are roads, bridges, canals for easy communication, so much encouragement, as a perfect protection will give to agriculture and manufactures, establishments of industry for the poor and aged, workhouses united with confinement for criminals, as in some of our states, and a general reform and Amelioration in criminal jurisprudence. A perfect liberty of interior commerce from one extreme of the Empire to the other, is likewise to be learned from us. But Above all the liberty of the Seas is a subject on which he must want information System and Support, he has this object particularly at heart; and it is one which tends more directly to the civilization of Europe and the tranquility of America than any other, The restrictions on commerce, the expence of military navies, and the almost perpetual wars which they excite Are severely felt in Europe. and the chiefs of nations who shall devise and carry into effect the means of reforming an evil so alarming will have rendered more Service to the world and acquired more glory to themselves than can well be imagined on any other subject,
               Russia and the United States have no foreign possessions to protect, and their exports apply directly to the necessities of the manufacturing nations, whose industry they nourish by consuming its products. this renders them both powerful in their moral as well as their physical means of defence; And their example would have great weight with the minor nations whose interest it would be to follow it, These circumstances make it peculiarly proper as well as interesting to the world, that their two governments should come forward with a plan for the liberty of the seas which could not be resisted. The effects in favor of humanity to be produced by such a System are incalculable. they would be no less felt in the interior of every particular nation than in the great scale of public tranquility among the several nations. In which latter View it must certainly be considered as an indispensible step towards a permanent peace,
               Fortunately for this system it is easy to demonstrate that it is the source of the wealth of nations, and of individuals, as well as the foundation of their peace. And the Arguments are such as to carry more undeniable conviction to ordinary minds than those of most other principles of Republicanism.   Each of the two governments in question are likewise remarkable for extending over an immense territory & their population is rapidly increasing. Russia will have a population as preponderating in one hemisphere as that of the United States in the other. this makes it still more important that all good principles Should be cultivated by them both with particular Zeal; and this not only for the benefit of the Vast numbers which will compose their own nations, but because it will give them a Vogue, and command their reception with all their neighbours even to the greatest part of the world,    There is one subject familiar to all americans, but appreciated only by a few thinking men, which I never have seen developed with that energy and detail which it merits I mean the Federality of our System of Government. this is not at all understood in Europe even in theory. Their best writers dont know what we mean by it, And it appears to me that even in America its advantages are seldome adverted to, ill understood, & not cherished by any of us in the manner they deserve. For my own part, I consider it so essential to political liberty that I dont see how our other most inveterate and best inculcated principles could be preserved without it. Without the Federal part I Should despair of the preservation of the representative part of our system. If this principle were better understood by the Philosophers in Europe we should not see so many of the former believers in the progressive improvement of Society now despairing of that consoling doctrine; If it were well understood in America we should hear no more of that blasphemy which we have often heard of a Seperation of States, dissolving the Union, &c. &c. we should no more find our citizens frightened at seeing our government extending itself over the Missisippi, or even to the western Ocean; provided, it be done by peaceable & honest means, by the consent of all parties concerned.
               I ask your pardon for so long a letter & remain with perfect respect Dear Sir your most obedient Servant,
               
                  Joel Barlow
               
               
                  The bad state of my wife’s health & some business I had in England did not permit us to return to America last season, we hope to be more fortunate this year—
                  You may address your letter for the Emperor with perfect confidence under cover to Mr. 
   +Frederic Cesar Laharpe
Laharpe at Plessis Piquet near Paris covered again to the american agent here directing him if he should not know Mr. Laharpe to enquire of Mr Stone English Bookseller; write in english or french as you think proper—
               
            